Filed 6/21/22 Cockren v. Brown CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT



 DUSTIN J. COCKREN,
                                                                                             F080282
           Plaintiff and Respondent,
                                                                            (Super. Ct. No. BPB-16-002660)
                    v.

 BOB D. BROWN, as Cotrustee, etc. et al.,                                                 OPINION
           Defendants and Appellants.



         APPEAL from a judgment of the Superior Court of Kern County. Robert S.
Tafoya, Judge.
         Dake, Braun & Monje, Craig N. Braun, for Defendants and Appellants.
         Fennemore Dowling Aaron, Kenneth M. Byrum, Leigh W. Burnside, Daniel O.
Jamison, and Justin L. Thomas, for Plaintiff and Respondent.
                                                        -ooOoo-
       William Rommel amended and restated his existing trust in 2013. Rommel was in
his 90s at the time, had a broken back, and died two weeks after he signed the amended
trust. This case arose over whether Rommel included an oil lease and the oil rights
underlying the lease, in the amended trust. Dustin Cockren, the petitioner below and
respondent on appeal, initiated the instant matter against the two co-trustees of the trust,
Bob Brown and Kelley Brown, seeking distribution of the oil lease and underlying oil
rights, from the trust. The co-trustees argued in the probate court they could not transfer
the oil lease or oil rights to Dustin Cockren because Rommel failed, before he died, to
sign separate transfer documents (apart from the trust itself) to convey the legal title of
his oil lease and oil rights to the trust. The probate court rejected the co-trustees’
contentions and found in favor of Dustin Cockren. Among other remedies, the probate
court ordered the co-trustees to execute a conveyance of Rommel’s oil assets to
themselves as trustees and distribute them to Dustin Cockren. The probate court further
found the co-trustees acted in bad faith and surcharged them. Co-trustees appealed. We
affirm the probate court in all respects.
                              FACTS AND PROCEEDINGS
A.     Rommel Trust Was Established in 2003
       William J. Rommel established The William J. Rommel Revocable Trust via
written instrument on October 8, 2003, with himself as the trustee. The 2003 Rommel
trust was drafted by attorney Stephen Dake. On October 28, 2003, Rommel executed a
Memorandum of Trust Instrument, indicating he had “conveyed all of his real property
located in Kern County, and personal property[,] to the Trustee.” The memorandum was
recorded in the official records of the County of Kern on November 4, 2003.

B.     Rommel Received Oil, Gas, and Mineral Interests in 2007, and Entered into a
       Lease Based on Those Interests in 2011
       On October 2, 2007, Rommel received, via a quitclaim deed from Lucille Barkley,
an interest in “oil, gas and minerals or other hydrocarbons in and under” a specific parcel


                                              2.
of real property located in Kern County (oil interests or oil and gas interests or mineral
interests or oil rights). On June 28, 2011, Lucille Barkley executed a “Correcting
Quitclaim Deed” regarding the previously gifted oil interests; the corrected deed was
recorded on July 7, 2011. The same day as the recordation of the corrected deed,
Rommel entered into an oil, gas, other hydrocarbons and mineral lease (oil lease or oil
and gas lease) with Compass Global Resources, LLC, based on his oil interests in the
relevant property. The oil lease was recorded on April 10, 2012; the record does not
contain documents specifying the lease term. The oil lease yielded monthly royalties in
favor of Rommel in the form of a monthly check from the Termo Company (the record
does not reveal the relationship between Compass Global Resources, LLC, and the
Termo Company).
C.     2003 Rommel Trust Was Amended and Restated in 2013
       In April 2013, attorney Stephen Dake drafted, per Rommel’s instruction, “The
Amended and Restated William J. Rommel Revocable Trust Instrument” (amended
trust), which amended the 2003 Rommel trust instrument. In this regard, Rommel gave
Dake handwritten notes identifying assets to be distributed to specific beneficiaries
pursuant to the terms of the amended trust. Dake prepared, and attached to the amended
trust instrument, a list of these assets and the respective beneficiaries thereof; this list was
entitled “Schedule ‘A’ ” and subtitled “Specific Bequests.” The amended trust
instrument was signed by Rommel as settlor.
       The amended trust instrument named as co-trustees, “William J. Rommel, Bob D.
Brown and Kelley Brown,” and specified that “each Trustee shall be vested with all the
title, rights, powers, discretions, privileges, duties, and obligations of every other
Trustee.” (Art. Seven, §§ 7.02 & 7.06.) Among other things, the trustees were
empowered to “hold property in the name of a nominee or in any other way without
disclosing the trust relationship.” (Art. Six, § 6.01, subd. (u).) Rommel signed the
amended trust instrument as trustee; Bob Brown and Kelley Brown also signed the

                                               3.
amended trust instrument as co-trustees, agreeing to serve in this capacity and to accept
the obligations associated therewith.
         Article One of the amended trust addressed property comprising the trust estate.
Article One, section 1.01 provided: “Trust Estate. All property now held in or
hereinafter transferred or assigned to the Trustee, to be held under the terms of one or
more separate trusts, funds or shares created or otherwise provided for under the terms of
this Amended Trust Instrument, shall constitute the ‘Trust Estate’ and shall be
administered pursuant to the provisions of this Amended Trust Instrument.” Article One,
section 1.03 provided: “Title and Future Assignments. For purposes of beneficiary
designations or transfers directly to the Trust, transfers shall be completed by vesting title
in ‘William J. Rommel, Bob D. Brown and Kelley Brown, Trustees under The William J.
Rommel Revocable Trust dated October 8, 2003[,] as amended and restated on April 24,
2013.”
         Article Four of the amended trust instrument pertained to the “administration” of
the trust at “death of settlor.” (Unnecessary capitalization omitted.) Article Four, section
4.02 addressed the distribution of the property listed on Schedule “A” upon Rommel’s
death and provided: “Specific Distribution of Property. The real property or, as
applicable, item or items of personal property identified on Schedule ‘A’ shall be
distributed outright and free of trust to the designee specified in said Schedule.”
         There were 12 “Specific Bequests” listed on Schedule “A.” For example, Specific
Bequest No. 1 stated: “Dustin J. Cockren shall receive the real property located at 1525
Flower Street, Bakersfield, California, as well as all personal property located therein that
is not otherwise required to be distributed to one or more devisees in the succeeding
provisions of this Schedule.” Specific Bequest No. 4 stated: “Kelley A. Brown shall
receive Checking Account No. 4200XXXXXXX and CitiBank Savings Plus Account No.
4005XXXXXXX currently maintained at Citibank. In the event Kelly A. Brown should
predecease me, these Accounts shall be distributed to Bob D. Brown.” Specific Bequest

                                              4.
No. 6 stated: “Kelley Brown shall receive Franklin California Tax Free Account No.
112-1121XXXXXXX. This bequest of the Franklin Account is made to Kelley Brown
under the specific condition that all costs and expenses of administration of the Trust
Estate are to be paid from this Account. In the event Kelley Brown has predeceased me,
the Franklin Account shall be distributed in equal shares to Bob D. Brown, Brian D.
Brown and Brent D. Brown, or to the survivor or survivors of Bob D. Brown, Brian D.
Brown and Brent D. Brown subject to the same terms and conditions under which the
Franklin Account is bequeathed to Kelley Brown.”
       Specific Bequest No. 8 stated: “Dustin J. Cockren and Nicole A. Adams shall
each receive one-half of all shares of stock which the Estate holds in IBM, IDEARC and
Chevron. In the event either Dustin J. Cockren or Nicole A. Adams should predecease
me, his or her share of this bequest shall pass to the survivor.” At issue in this case is
Specific Bequest No. 9, which stated: “Nicole A. Cockren Adams shall receive all oil
and gas leases held in the Trust. In the event Nicole A. Cockren Adams should
predecease me, all oil and gas leases shall be distributed to Dustin J. Cockren.”
       When Rommel signed the amended trust, on April 24, 2013, he was in his 90s and
unwell, and had broken his back. He required care and assistance at that time. On May
9, 2013, only 15 days after he signed the amended trust, Rommel passed away.
D.     Administration of the Amended Rommel Trust Following Rommel’s Death
       The post-death administration of the amended Rommel Trust was largely handled
by co-trustee Kelley Brown, who was the daughter-in-law of Bob Brown, the other co-
trustee. In the months following Rommel’s death, Kelley Brown made many of the
distributions specified in Schedule “A” of the amended trust.
       Dustin Cockren, the petitioner in this matter, and Nicole Adams, were siblings.
Following Rommel’s death, despite the specification in Schedule “A” of the amended
trust that Nicole would receive Rommel’s oil and gas leases and/or oil and gas interests,
no distribution of any such assets was made to Nicole. Over three years passed with no

                                              5.
distributions to Nicole. Nicole was not financially capable of taking legal action to
enforce any rights she had in this regard (“She was living in a motel. She was broke, no
money”). Therefore, Dustin purchased Nicole’s potential rights under the amended trust
for $5,000, in order to bring an action to enforce the same. Accordingly, in 2016, Nicole
executed a written assignment of her interests to Dustin; she executed a corrected
assignment in 2017. Dustin eventually filed the instant suit against Bob Brown and
Kelley Brown. More specifically, he filed on January 18, 2018, under Probate Code
section 850, a petition for a determination that Rommel’s oil lease and underlying oil
rights were assets of Rommel’s amended trust and, under the terms of the trust, including
Special Bequest No. 9 in Schedule “A,” were required to be distributed to Dustin as
Nicole’s assignee. The matter proceeded to trial before the probate court.
E.     Trial in the Probate Court
       A one-day trial took place on May 29, 2019, before Judge Robert Tafoya.
       (1)    Testimony of Dustin Cockren
       Dustin was the first witness called at trial, in his case in chief. Dustin was a
welder by profession. Dustin’s family came to know Rommel when they lived across the
street from him in Bakersfield. Dustin’s family became very close with Rommel, to the
point that Rommel was present at the births of Dustin and Nicole. Rommel taught Dustin
and Nicole to swim and ride bikes. He was present at all their birthdays and at
Christmas, bringing them presents; he had “always been there.” Dustin testified: “He
was like my Godfather, grandpa-type.” Dustin referred to Rommel as “grandpa” and
Dustin’s kids called Rommel “grandpa” as well. Nicole was close to Rommel too.
Rommel had no children or family of his own and had outlived his siblings.
       Dustin was asked, “How often did you talk to William Rommel within the last five
years of his life?” Dustin responded: “We went to lunch every – we went to breakfast
every weekend on Sunday – Sunday. We used to go Saturday and Sunday, but after you
know when I got older and family and everything, we just moved it down to Sunday. So

                                              6.
at least once a week you know, if I had any problems or anything and I needed to talk to
somebody or ask him advice. So at least once a week.”
       Rommel would freely share information about his finances with Dustin. Rommel
had worked as a bookkeeper for various farms and once owned part of a farm. His
income included dividends from stocks he owned as well as checks he received for oil
interests he had inherited from Lucille Barkley. Dustin understood from Rommel that
Rommel’s assets had a total value of approximately $900,000.
       In addition to sharing his financial information with Dustin, Rommel made clear
to Dustin that he intended to leave certain of his assets to Dustin and Nicole. Rommel
specifically and repeatedly told Dustin that he intended to give Nicole his oil interests
because Nicole was on a fixed income, and he wanted to help her. The oil interests were
the subject of a lease that paid royalties, the amounts of which would vary in accordance
with variations in the price of oil. Rommel did not want Nicole to be poor, living in
motel rooms as she did; he wanted her to be able to afford a place to live. In these
ongoing conversations with Dustin, Rommel did not draw any distinction between the oil
interests and the lease of those interests that produced the royalty payments. Rather, he
talked about his oil assets as a unified interest.
       Rommel also explained to Dustin that he intended for his assets to be distributed
via a trust and not a will. Rommel appreciated the difference and did not want his estate
to go through probate; he wanted his assets to be distributed via a trust because he
believed the process would be smoother and faster. Rommel further clarified that he
intended for all his assets to be distributed through his trust.
       Approximately two months after Rommel died, Dustin attempted to speak to co-
trustees Bob Brown and Kelley Brown about the oil interests/oil lease royalty payments
to be distributed to Nicole. Kelley told Dustin that she was waiting to pay attorney’s fees
first. Dustin replied that Rommel had left Kelley a specific bank account to cover the
trust’s administrative expenses, whereas the royalty payments were for Nicole. Specific

                                               7.
Bequest No. 6 in Schedule “A” to the trust specified that expenses related to trust
administration were to be paid from a Franklin account.
       Thereafter, Dustin placed between 50 and 100 telephone calls to Bob Brown and
Kelley Brown, trying to follow up on the issue of royalty payments for Nicole. He left
multiple messages, including with Kelley’s secretary, but no one ever called him back.
On the one occasion he was able to speak to Bob, Bob told him the royalty checks were
“probably little” because the price of oil was down. At no time did Bob or Kelley say
that Nicole would not receive the royalty payments or assert that the oil rights or oil lease
were not assets of the trust.
       In October 2013, five months after Rommel’s death, Bob and Kelley presented
Dustin and Nicole with a Waiver of Accounting. Dustin and Nicole signed the waiver,
which purported to waive “any accounting” by the co-trustees and “approve[d] the
administration of the Trust.” By that time, Bob and Kelley had asked Dustin for Nicole’s
address so they could send her the oil lease. Bob and Kelley told Dustin that Nicole
would receive the lease. Dustin would not have signed the waiver had he known Nicole
would never receive the lease.
       Finally, Dustin and his counsel had the following exchange. Counsel asked
Dustin: “Mr. Rommel specifically told you he took care of your sister in his trust by
providing the oil lease, correct?” Dustin answered in the affirmative. Counsel next
asked: “Okay. And he held that property – he said this property will go into my trust for
her?” Dustin again answered in the affirmative. Counsel then asked: “And … you
discussed this with him very recently prior to his death?” Dustin answered, “Yes.”
       (2)    Deposition Testimony of Bob Brown Admitted at Trial
       Bob Brown did not appear at trial for medical reasons and the court allowed
Dustin’s counsel to read excerpts of Bob’s deposition testimony into the trial record. Bob
testified that he had known Rommel for 60 years; they were not good friends but rather
“really good acquaintances.” Bob explained that the only testamentary instrument

                                             8.
created by Rommel to distribute his assets was the trust. Bob noted that Rommel
intended to distribute all his property through the trust document. Bob also observed:
“And … a lot of it is not happening the way … that [Rommel] said it would.” Bob
further explained: “[I]t’s been dragging out for a long time and he didn’t think it would.”
       Bob testified that Rommel had discussed his oil interests with Bob. Rommel also
“showed [Bob] a check one time from the oil company that he got” for his “mineral
rights.” Rommel told Bob, “I get that every month, but it changes because the oil stock
changes.” Bob testified that the oil interests/oil leases were generating oil royalties. He
noted it was his understanding that “eventually [the oil company] found out that
[Rommel] passed away so they stopped [the royalties].”
       Bob further confirmed, when questioned about Specific Bequest No. 9 in Schedule
“A” to the trust, that Rommel had told him the mineral rights/oil leases were to be
distributed to Nicole Adams. Bob added: “And why didn’t that happen? I don’t know. I
don’t know. You guys will have to tell me.”
       (3)    Testimony of Kelley Brown
       Kelley Brown testified that before Rommel passed away, he gave her the trust and
explained what he wanted to happen based on the trust. Kelley understood the schedule
of assets attached to the trust to include items that he wanted distributed to the specified
beneficiaries. Kelley understood that all the listed items were assets of the trust because
Rommel told her so and wanted the items to be part of the trust and distributed through
the trust, and the bequests were in writing. Kelley further testified that attorney Dake had
also explained that the items listed in Schedule “A” to the trust were assets of the trust.
Kelley’s personal reading of the trust instrument, as informed by her discussions with
Rommel and attorney Dake, led her to understand that the property identified in Schedule
“A” consisted of trust assets.
       Rommel specifically told Kelley what he wanted to happen with his oil interests
pursuant to the trust. Kelley was asked, “Mrs. Brown, isn’t it true Mr. Rommel told you

                                              9.
specifically that he wanted Nicole Adams to have his oil interest?” Kelley responded in
the affirmative. Later in her testimony, Kelley testified that Rommel had actually
referred to “[t]he oil and gas lease.” Kelley reiterated that Rommel specifically told her
the leases were to be distributed to Nicole.
       Kelley confirmed the trust never transferred an oil and gas lease to Nicole. When
she was asked why there was no such transfer, she responded: “Because I was told that
there was no specification of what the oil and gas lease was[,] by [attorney Dake].”
       Kelley acknowledged she collected the monthly royalty checks sent by the Termo
Company to Rommel, approximately 30 checks, for three years, from mid-2013 to 2016.
Kelley explained: “I made a request for a change of address for Mr. Rommel so that all
his bills and correspondence from his home were coming to me.” Thus, “Mr. Rommel’s
mail was coming to [Kelley’s] P.O. Box,” and she took the checks that came in the mail
and deposited them in the Citibank account that Rommel had bequeathed to her via
Specific Bequest No. 4 in Schedule “A” to the trust. Kelley testified she did not know
what the checks were for, so she simply cashed them into the Citibank account (of which
she was the beneficiary). Dustin’s counsel pointed out that the checks contained
language indicating they were sent directly to Kelley’s P.O. Box. Kelley acknowledged
that, while Rommel was alive, the checks were sent to his house, and further responded:
“Then they changed it. I did not call the Termo Company.”
       Kelley initially denied that she disbursed, from the Citibank account, the royalty
monies to herself. Dustin’s counsel then read parts of Kelley’s deposition into the record.
In the deposition, Kelley stated she used the money in the Citibank account to pay trust
expenses, including attorney’s fees, but acknowledged that any remaining balance would
have redounded to her as the beneficiary of the account. She further acknowledged there
was nothing left in the Citibank account.
       When Kelley resumed her trial testimony, she admitted that, under the terms of
Specific Bequest No. 6 in Schedule “A” to the trust, she received Rommel’s Franklin

                                               10.
account on condition that all trust expenses were paid from that account. In other words,
Kelley was not authorized to use any funds in the Citibank account for trust expenses.
Moreover, Kelley indicated that her responsibilities as trustee were wrapped up by the
end of 2013 (which reasonably would have precluded or limited subsequent trust
administration expenses).
       Kelley ultimately admitted she made distributions to herself from the Citibank
account, which distributions included the royalty payments she deposited into that
account. Kelly thus acknowledged that she made royalty payments to herself.1

       (4)    Testimony of Attorney Stephen Dake (Trial Counsel for Bob Brown and
              Kelley Brown)
       Attorney Stephen Dake, who represented Bob Brown and Kelley Brown in the
probate court in the instant matter, testified at trial. Dake was the attorney who drafted
the restated trust agreement. Dake testified that Rommel gave Dake “handwritten notes
as to what property he wanted to go to particular people” and Dake prepared Schedule
“A” based on Rommel’s notes. In the course of drafting the restated trust instrument,
Dake did not tell Rommel that execution of the instrument would be sufficient to transfer
the oil interest and oil lease to the trust. At the same time, Dake acknowledged that
Rommel never indicated the items listed on Schedule “A” were not part of the trust’s
assets; Dake did not recall Rommel talking about this issue when he signed the trust
instrument.
       Dake testified it was his understanding that for any particular property to be part of
the trust, title to the property was required to be in the trust’s name. This prompted
Dustin’s counsel to retort: “And so your understanding is contrary to current California


1       At a different point in her testimony, Kelley made an inconsistent statement to the
effect she deposited the checks in the Citibank account because “they were still in Mr.
Rommel’s name” and she “just assumed that once everything was handled that those
checks would go to whoever they belonged to.” Kelley also testified that attorney Dake
told her to deposit the checks in the Citibank account.

                                            11.
law?” Dustin’s counsel further commented: “The point being the major issue with this
case [is] you thought title had to be in the name of the trust not just that [Rommel] …
specifically held the property out [to be] in trust.” Dake reiterated that he believed that
for particular property to be in trust, its title had to be in the name of the trust.
       Dake testified he told Rommel that “in order to effectively transfer real estate, you
have to do it by way of deed.” Dustin’s counsel asked Dake: “And if he thought
otherwise or even if he did think that, but still thought he held it in trust, you wouldn’t
know that one way or another, right, you stated you don’t remember?” Dake responded:
“I’m not a mind reader. I don’t know what he may have thought or may not have
thought.”
       Dake also acknowledged that the amended trust instrument he drafted contained
multiple errors. For example, Schedule “A” appeared to denote certain items were part of
Rommel’s estate when the items were in fact part of the trust. Dake characterized such
errors as “typographical errors” and stated: “Well, since I was the one that prepared the
trust, I would take responsibility for any typographical errors.” Dustin’s counsel asked
Dake: “And earlier you mentioned the trust specifically states that the settlor had
children and that … the primary purpose was to support the beneficiaries who are his
children. [¶] … [¶] And did he have children?” Dake answered: “He did not. So that
would have been an error on my part not to eliminate that section or that sentence.”
F.     The Probate Court’s Ruling
       (1)     Overview
       The trial court issued a detailed ruling on August 26, 2019. The court found that
the oil lease and underlying oil interests or rights were assets of the 2013 amended
Rommel trust. The court further found that co-trustees Bob Brown and Kelley Brown
had failed to properly administer the trust and breached their fiduciary duties and acted in
bad faith when Kelley Brown retained and cashed the royalty checks from the oil
company. The court found that “[a]t a minimum, the Co-Trustees knew these proceeds

                                               12.
did not belong to them yet they kept the funds anyway. This is bad faith plain and
simple.” The court determined, based on the evidence, that the misappropriated royalty
payments totaled $26,449.94 and ordered the co-trustees to distribute this amount to
Dustin.
       The court analyzed whether the co-trustees were liable to Dustin under Probate
Code section 859 for twice the value of the property recovered (i.e., the royalty payments
they collected) in this action. The court found the co-trustees were so liable: “Since this
Court finds the Co-Trustees acted in bad faith in taking the royalty checks without
justification and forcing [Dustin] to spend substantial funds of money in attorney fees
over a three year period to gain what was rightfully his, the Co-Trustees are liable for the
penalty under Probate Code Section 859 in an amount equal to twice the value of those
proceeds or $52,899.88.” The court also determined the co-trustees were liable for
Dustin’s attorney’s fees and directed Dustin to file a separate motion for fees.
       (2)    The Oil Lease and The Oil Interest
       As noted, the probate court determined that Rommel’s oil lease and oil interest
were assets of his 2013 amended trust. The court explained its reasoning in depth, as
excerpted here:

              “The creation of a trust requires compliance with Probate Code
       Sections 15200 and 15206. A trust created by Section 15200 does not need
       a separate deed to transfer real property. In this case, the Court finds there
       was compliance when the Settlor executed the Restated Trust because, by
       doing so, the Decedent became both the settlor and a trustee and had
       designated third party trustees, namely Bob and Kelly Brown, as required
       by statute. See Carne v. Worthington (2016) 246 Cal.App.4th 548, 557,
       Ukkestad v. RBS Asset Finance, Inc. (2015) 235 Cal.App.4th 156. Thus,
       when the Restated Trust was created and executed this court finds, by
       operation of law, the oil, gas and mineral interests became part of the
       Settlor’s Restated Trust. Stated differently, the Restated Trust is what
       made the oil and gas interest trust property. As shown by the oil, gas and
       mineral rights deeds, the oil lease was tied to the mineral rights. The oil
       and gas lease generated the royalty payments. In fact, Co-Trustee Kelley
       Brown testified at trial that the Decedent told her he intended for his oil
       interest to be in the trust and given to Nicole Cockren. No other provision
                                            13.
of the Restated Trust discusses anything related to oil. No other donative
document was ever produced that showed the Decedent accounted for his
oil interest in any other way.

        “This court takes the position that the Co-Trustees could have
produced the written rough notes the Settlor gave to Mr. Dake to prepare
the Restated Trust. This release could have revealed it was not the Settlor’s
intent to give the oil, gas and mineral interests to Nicole absent him
conveying this asset by a separate deed. There was no privacy or privilege
interest to assert concerning the disclosure of these notes and such records
could have directly clarified any ambiguity or confusion regarding the
Settlor’s intent and consequently avoided this costly lawsuit. Evidence
Code Sections 959, 960, 961 and 412. This was never done.

        “This court is persuaded by the Petitioner’s argument that when one
considers the numerous drafting errors in the Restated Trust and Schedule
A … [t]his Court can … reasonably assume … that Mr. Dake inadvertently
failed to include language disposing of the Settlor’s mineral rights.… [¶]
… [¶] This court finds [some of Mr. Dake’s testimony] evasive and too
general in nature.… Does Mr. Dake have a reason to be evasive? Yes. He
is very interested in the outcome of this case. He has a stake in how the
court decides the question of the Settlor’s intent regarding the disposition of
the oil, gas and mineral interests. Based on the testimony of Co-Trustee
Brown the royalty checks were being used in part to pay attorney fees.
Was Mr. Dake and his law firm being paid fees from the royalty checks for
work performed after November 2013? If so, for what? These alleged fees
were apparently generated after November [2013] when the Settlor’s estate
had [already] been divided. In deciding the weight to be given Mr. Dake’s
testimony this Court relies on Evidence Code Sections 780 (a) (b) (c) (d) (f)
and (j) in concluding … the failure to include language pertaining to the
disposition of the mineral rights were errors made by counsel when drafting
the Restated Trust. The overwhelming evidence reveals it was the Settlor’s
intent to dispose of the oil, gas and mineral interests in the same manner as
the rest of his property. The evidence supports a finding that all of the
Settlor’s property is contained in Schedule A of the Restated Trust and that
it was the Settlor’s intent that the oil, gas and mineral rights were to be
given to Nicole Cockren on his death, without delay. No one has claimed
or offered evidence the Settlor wanted the oil, gas and mineral interests to
go to someone other than Nicole. There has been no evidence to suggest he
wanted his oil, gas and mineral interest to escheat to the state of California.
The evidence clearly demonstrates the Settlor, fully aware of his pending
death, arranged for the modification of his original trust to facilitate the
distribution of all of his assets to those persons who most mattered in his
life. Any other construction of these facts is implausible.” (Italics added.)

                                     14.
      (3)    Bad Faith on the Part of Bob Brown and Kelley Brown
      As noted, the probate court further determined that co-trustees Bob Brown and
Kelley Brown had failed to properly administer the trust and breached their fiduciary
duties and acted in bad faith when Kelley Brown retained and cashed the royalty checks
from the oil company. The court explained its reasoning, as excerpted here:

              “Under Probate Code Section 16000, a trustee has a duty to
      administer the trust according to the trust instrument. This duty requires
      the trustee to distribute trust assets to the beneficiaries as mandated by the
      trust document. A co-trustee will be liable for acquiescing in, or
      concealing, the breach of another co-trustee. A co-trustee therefore has the
      obligation to pursue actions against a breaching co-trustee. Probate Code
      Section 16402(b)(1)(2)(3)(4). If a court finds that a person has in bad faith
      wrongfully taken property belonging to the trust, the person shall be liable
      for twice the value of the property recovered by an action under this part.
      Probate Code Section 859. This Court finds, based on the findings above,
      that the Co-Trustees breached their fiduciary duties as trustees of the
      Restated Trust and acted in bad faith when Kelley Brown retained and
      cashed the royalty checks from Termo Oil. Following the holding in Estate
      of Kraus (2010) 184 Cal.App.4th 10[3], once it has been determined that
      the Petitioner is entitled to recover property pursuant to Probate Code
      Section 850 and that the Co-Trustees had no right to retain the royalty
      checks[,] they became subject to the penalty provisions of Probate Code
      Section 859. There has not been one iota of evidence presented by the Co-
      Trustees to justify their retention of these funds, whether in their capacity
      as co-trustees or in their individual capacities. Kelley Brown testified the
      Settlor told her that he intended that the royalty checks be given to Nicole
      Cockren. At a minimum, the Co-Trustees knew these proceeds did not
      belong to them yet they kept the funds anyway. This is bad faith plain and
      simple. The Co-Trustees had a fiduciary responsibility to distribute the
      Settlor’s assets according to the Restated Trust. See O’Day v. Superior
      Court (1941) 18 Cal.2d 540, 543. If they had any doubt concerning how to
      dispose the royalty checks they received following the death of the Settlor
      they were obligated to exercise reasonable diligence in finding answers.
      They did absolutely nothing. The retention and expenditure of the royalty
      checks constitute a blatant breach of their fiduciary obligations owed to the
      Settlor and the intended beneficiaries and [they] must be held accountable.
      Despite the fact Co-Trustee Bob Brown did not receive nor spend the
      royalty checks, he was aware of what Co-Trustee Kelley Brown was doing
      and chose to ignore her deceit. He is equally responsible for the loss that
      resulted to the Petitioner.”

                                           15.
                                       DISCUSSION

I.     The Oil and Gas Lease (Generating Royalty Payments) and Underlying Oil
       and Gas Interest or Rights
       Co-trustees Bob Brown and Kelley Brown challenge the probate court’s
conclusions that: (1) Rommel’s oil and gas lease was an asset of his 2013 amended trust;
(2) the term, oil and gas lease, as it appears in Schedule “A” to the amended trust,
encompassed Rommel’s underlying oil rights or interests as well; and (3) both the oil and
gas lease and the oil rights or interests should have been distributed to Nicole via the
trust. The co-trustees argue that Rommel failed to convey the oil and gas lease, as well as
the underlying oil interests, to his trust and therefore there was no basis to distribute these
assets to Nicole via the trust. We reject the co-trustees’ contentions and affirm the
probate court.
       A.     Standard of Review
       The interpretation of a testamentary document presents a question of law for
independent review when there is no conflict or question of credibility in the relevant
extrinsic evidence. (Johnson v. Greenelsh (2009) 47 Cal.4th 598, 604; Burch v. George
(1994) 7 Cal.4th 246, 254.) To the extent the probate court’s decision rests on its
findings of fact, however, those findings are reviewed for substantial evidence. (Ike v.
Doolittle (1998) 61 Cal.App.4th 51, 87.) “ ‘Under the substantial evidence standard of
review, “we must consider all of the evidence in the light most favorable to the prevailing
party, giving it the benefit of every reasonable inference, and resolving conflicts in
support of the [findings]. [Citations.] [¶] It is not our task to weigh conflicts and
disputes in the evidence; that is the province of the trier of fact. Our authority begins and
ends with a determination as to whether, on the entire record, there is any substantial
evidence, contradicted or uncontradicted, in support of the judgment.” ’ ” (Estate of
Kampen (2011) 201 Cal.App.4th 971, 992.)




                                              16.
       B.     General Considerations
       The probate court is a court of general jurisdiction (Prob. Code, § 800; Estate of
Young (2008) 160 Cal.App.4th 62, 86), with broad equitable powers. (See, e.g., Estate of
Stanley (1949) 34 Cal.2d 311, 319; Estate of Bennett (2008) 163 Cal.App.4th 1303, 1311-
1312.) The probate court has jurisdiction to determine whether property is part of a
decedent’s estate or living trust. (Estate of Heggstad (1993) 16 Cal.App.4th 943, 951-
952 (Heggstad); Schwartz v. Labow (2008) 164 Cal.App.4th 417, 427.) As discussed in
Heggstad, supra, at page 952, “[t]he probate court has general subject matter jurisdiction
over the decedent’s property and as such, it is empowered to resolve competing claims
over the title to and distribution of the decedent’s property. ([Prob. Code,] § 7050, subd.
(b); see, e.g., Estate of Baglione (1966) 65 Cal.2d 192, 196-197.)”
       Furthermore, Probate Code section 850, subdivision (a)(3) permits an interested
person to petition the court for an appropriate order in situations where (1) “the trustee is
in possession of, or holds title to, real or personal property, and the property, or some
interest, is claimed to belong to another”; or (2) “the trustee has a claim to real or
personal property, title or possession of which is held by another.” In other words, under
this statute, the probate court is empowered to resolve competing claims over the title to
and distribution of, a decedent’s property. (Estate of Kraus (2010) 184 Cal.App.4th 103,
111, 114 [“The statutory scheme’s ‘evident purpose’ is to carry out the decedent’s intent
and to prevent looting of estates.”].) “The probate court may apply general equitable
principles in fashioning remedies and granting relief.” (Id. at p. 114.)
       “ ‘It will not be questioned that justice and sound policy require that the estates of
decedents be distributed to persons rightfully entitled thereto and that every concern and
endeavor of a probate court should be to the accomplishment of that purpose.’ ” (Estate
of Kraus, supra, 184 Cal.App.4th at p. 114; see O’Day v. Superior Court (1941) 18
Cal.2d 540, 543 [“the object of the probate and administration proceedings is to secure
distribution to the persons entitled to share in the estate”].)

                                              17.
       C.     Rommel Included His Oil and Gas Leases in the 2013 Trust When He
              Signed the Trust Instrument
                      (i)    Applicable Law
       The essential necessary elements of a valid trust are (1) a trust intent (Prob. Code,
§ 15201); (2) trust property (Prob. Code, § 15202); (3) trust purpose (Prob. Code,
§ 15203); and (4) a beneficiary (Prob. Code, § 15205). (See 13 Witkin, Summary of Cal.
Law (11th ed. 2017) Trusts, § 33, p. 644.) The methods for creating a trust set forth in
Probate Code section 15200 include the following two options: “(a) A declaration by the
owner of property that the owner holds the property as trustee”; and “(b) A transfer of
property by the owner during the owner’s lifetime to another person as trustee.”
       Further, when a trust relates to real property, Probate Code section 15206, the
applicable statute of frauds, generally requires a writing demonstrating that the real
property is held in trust. Section 15206 provides: “A trust in relation to real property is
not valid unless evidenced by one of the following methods: [¶ ] (a) By a written
instrument signed by the trustee, or by the trustee’s agent if authorized in writing to do
so. [¶ ] (b) By a written instrument conveying the trust property signed by the settlor, or
by the settlor’s agent if authorized in writing to do so. [¶ ] (c) By operation of law.” A
leasehold interest in real property counts as real property. (Prob. Code, § 68.)
       A formal deed or separate assignment is not required to create a trust in real
property or to transfer a real property interest to a trust. Rather, as reflected in Probate
Code section 15200 (see above), “[t]he settlor can manifest his intention to create a trust
in his property either by: (a) declaring himself trustee of the property or (b) transferring
the property to another as trustee for some other person, by deed or other inter vivos
transfer or by will.” (Heggstad, supra, 16 Cal.App.4th at 948, italics added.)
       Heggstad clarified, with reference to Probate Code section 15200, subdivision (a),
that where the settlor is trustee and the trust property is real estate, a written document
declaring a trust in the property, signed by the settlor, “constitutes a proper manifestation
of his intent to create a trust.… [T]here is no requirement that the settlor/trustee execute

                                              18.
a separate writing conveying the property to the trust.” (Heggstad, supra, 16 Cal.App.4th
at pp. 948, 950.) The settlor thus need not execute a separate deed transferring legal title
to himself as trustee: “[A] written declaration of trust by the owner of real property, in
which he names himself as trustee, is sufficient to create a trust in that property, and …
the law does not require a separate deed transferring the property to the trust.” (Id. at p.
950.) Accordingly, there is no need for a separate “conveyance of title to the settlor as
trustee.”2 (Id. at pp. 950-951.)
       Similarly, where a settlor creates a trust under Probate Code section 15200,
subdivision (b), by a lifetime transfer of property to another person as trustee, a separate
deed is not required to accomplish a transfer of property to the trust. (Carne v.
Worthington (2016) 246 Cal.App.4th 548, 559 (Carne).) Carne pointed out, “[a]s the
Restatement Third of Trusts, section 16 notes, ‘formalities prescribed for the creation of a
recordable document, or otherwise for protection of or from third parties, need not be
satisfied in order to make a valid donative transfer, that is, one that is effective as
between the transferor and the transferee(s).’ ” (Carne, supra, at pp. 560-561, quoting
Rest.3d Trusts, § 16, com. b, p. 229; cf. Heggstad, supra, 16 Cal.App.4th at p. 950 &
fn. 7 [stating that written declaration is sufficient to create a trust in property but warning,
“We hasten to note, however, that to be effective as to strangers, the declaration of trust
must be recorded.”].)
       The Restatement Third of Trusts, section 16, comment b, discusses the
circumstances under which property is effectively transferred from a settlor or trustor to a


2       Heggstad explained that when the grantor is the trustee, “there is not in fact a
transfer of legal title to the property, since he already has legal title to it.” (Heggstad,
supra, 16 Cal.App.4th at pp. 948-949, emphasis omitted.) The court reasoned:
“ ‘[T]here is no real transfer of any property interest to a trustee. The settlor holds a
property interest before the trust declaration, and after the declaration he holds a bare
legal interest in the same property interest with the equitable or beneficial interest in the
beneficiary. No new property interest has passed to the trustee. The settlor has merely
remained the owner of part of what he formerly owned.’ ” (Id. at pp. 949-950.)

                                              19.
third-party trustee via the trust agreement itself, without the execution of a separate deed
or assignment: “Good practice certainly calls for the use of additional formalities and the
taking of appropriate further steps, such as changes of registration, or the execution and
recordation of deeds to land. Nevertheless, a writing signed by the settlor, or a trust
agreement signed by the settlor and trustee, manifesting the settlor’s present intention
thereby to transfer specified property (such as all property listed on an attached schedule)
is sufficient to create a trust.” (Rest.3d Trusts, § 16, com. b, pp. 229-230.)
       In light of the guidance encompassed in the Restatement Third of Trusts, the
Carne court found the settlor there had accomplished the transfer of real property to a
third-party trustee without executing a separate grant deed because the settlor identified
the subject property in a schedule of assets attached to the trust instrument. He also
referenced the asset schedule in the body of the trust. Carne found this was sufficient to
deem the subject real property an asset of the trust; the settlor’s signature on the trust was
“ ‘sufficient to convey good title’ ” to the trust (which was also signed by the trustees).
(Carne, supra, 246 Cal.App.4th at pp. 551, 564; see also Ukkestad v. RBS Asset Finance,
Inc. (2015) 235 Cal.App.4th 156, 163-164 [finding decedent’s trust instrument was
sufficient to meet the requirement of the statute of frauds and no separate deed was
required to transfer two pieces of real property to the settlor’s trust].)
              (ii)    Analysis
       Here, the evidence admitted at trial showed that Rommel satisfied the
requirements for including his oil and gas leases in the amended and restated trust he
signed on April 24, 2013. A separate deed, assignment, or other transfer document was
not necessary.
       Preliminarily, we note there was no dispute that Rommel intended to create a trust
and named himself one of the trustees. All the witnesses—Dustin, Bob Brown, Kelley
Brown, and attorney Dake—testified that Rommel intended to dispose of his assets via a
trust and not through a will. Rommel believed the disposing of his assets through a trust

                                              20.
represented the fastest and most streamlined option. He named himself one of the
trustees in the recitals at the beginning of the trust instrument, and further down,
nominated Bob Brown and Kelley Brown as co-trustees. All three of them signed the
trust as trustees.
        Next, there is no dispute that Rommel was competent at the time he executed the
amended and restated trust. Attorney Dake testified he met with Rommel in person, they
discussed the terms of the amended trust, and Rommel provided Dake with handwritten
notes to use in the preparation of the trust instrument. Likewise, there is no dispute
regarding Rommel’s capacity when he signed the trust.
        It is also beyond dispute that Rommel intended the oil and gas leases to be part of
the trust. Dustin, Bob Brown, Kelley Brown, and Dake all testified to Rommel’s explicit
directives, mere weeks before his impending death, that his oil and gas leases were to be
distributed via the trust to Nicole (Bob and Kelley admit in their briefing that Rommel
intended for Nicole to receive his oil and gas leases). Based on these instructions from
Rommel, attorney Dake prepared Schedule “A” to the trust instrument, and Schedule “A”
specifically identified “all oil and gas leases” and directed that Nicole was to receive
them.
        Rommel’s intent that his trust would and did encompass, pursuant to its own
terms, all the assets listed on Schedule “A,” is reflected in Article One, section 1.01 of the
trust instrument (Article One pertains to the “Trust Estate”). (Unnecessary capitalization
omitted.) Article One, section 1:01 provided: “1.01. Trust Estate. All property now
held in or hereinafter [that is, further on in this document] transferred or assigned to the
Trustee, to be held under the terms of one or more separate trusts, funds or shares created
or otherwise provided for under the terms of this Amended Trust Instrument, shall
constitute the ‘Trust Estate’ and shall be administered pursuant to the provisions of this
Amended Trust Instrument.” (Italics added.) And at Article Four, section 4.02
(Administration at Death of Settlor) of the trust, Rommel provided, in part: “4:02.

                                             21.
Specific Distribution of Property. The real property or, as applicable, item or items of
personal property identified on Schedule ‘A’ shall be distributed outright and free of trust
to the designee specified in said Schedule.” (Italics added and unnecessary capitalization
omitted.) Schedule “A” was part of the trust document, and, as noted above, Schedule
“A” specified that Nicole was to receive all oil and gas leases. We conclude, the
provisions of the trust instrument effectuated Rommel’s intent to include his oil and gas
leases in his trust.3
       Notably, Rommel did not mandate that the trustees hold legal title to the property
of the trust; in fact, Rommel expressly authorized the trustees to hold property in the
name of a nominee. At Article Six, section 6.01, subparagraph (u), Rommel stated the
trustees were vested with the power and right “[t]o hold trust property in the name of a
nominee or in any other way without disclosing the trust relationship.”
       Bob and Kelley contend they properly did not distribute the oil lease to Nicole as
the lease was not “in the trust.” They highlight the fact that attorney Dake explained to
Rommel that the oil and gas lease had to be assigned to the trust pursuant to a written
document. To the extent Bob and Kelley posit that for the oil and lease to be in the trust,
Rommel had to execute another written document, separate and apart from the trust
instrument, the contention has no merit. As discussed above, so long as the trust
instrument reflects the settlor’s intent to hold the subject property in trust, the trust
document is sufficient to render the property a trust asset. Since the trust instrument




3       The co-trustees’ reliance on Article One, section 1.03 of the trust is unavailing as
that provision expressly refers to “Future Assignments.” With respect to future
assignments, this provision provides: “For purposes of beneficiary designations or
transfers directly to the Trust, transfers shall be completed by vesting title in ‘William J.
Rommel, Bob D. Brown and Kelley Brown, Trustees under The William J. Rommel
Revocable Trust dated October 8, 2003 as amended and restated on April 24, 2013.” The
oil and gas leases, however, were not future assignments; rather, they were included in
the trust at the time Rommel signed the trust.

                                              22.
effected the inclusion of the oil and gas leases in the trust, the applicable statute of frauds
was also satisfied.
       We conclude the trial court correctly ruled that Rommel’s oil and gas leases were
assets of the amended and restated trust and should have been distributed to Nicole—or
later, to Dustin, as her assignee—pursuant to Specific Bequest No. 9 of Schedule “A” to
the trust.
       D.     Rommel’s Underlying Oil Interests Were Also Encompassed in His Trust
       Although Special Bequest No. 9 in Schedule “A” of the trust uses the word
“leases,” the trial court correctly held that, with respect to his bequest to Nicole, Rommel
intended the term to encompass his underlying oil interests as well. The trial court thus
construed the trust to the effect that Rommel’s gift to Nicole encompassed the oil
interests, too. We affirm the trial court’s determination.
              (i)     Applicable Law
       A single set of statutory rules set forth in Probate Code sections 21101 through
21140, governs the interpretation and construction of the whole range of estate planning
instruments, including wills and trusts. In construing the terms of a trust instrument, the
court’s primary concern is to determine the intent of the settlor. (Prob. Code, § 21102,
subd. (a); Title Ins. & Trust Co. v. Duffill (1923) 191 Cal. 629, 642 [“In seeking the true
construction of a declaration of trust, the guiding principle must be the intention of the
settlor—his intention as expressed. Not, What did he intend to say? But, What did he
intend by what he did say? must be the test.”].) Courts construe the trust instrument
liberally to effectuate the apparent intention of the settlor. (In re Estate of Heywood
(1905) 148 Cal. 184, 188.)
       Further, courts give preference to an interpretation of a testamentary document
that will prevent intestacy or failure of a transfer, over one that will result in intestacy or
failure of a transfer. (Prob. Code, § 21120.) This rule applies to partial as well as total
intestacies, and the fact that an instrument was made at all raises a presumption that the

                                              23.
testator intended to dispose of all his property as opposed to only some of it. (Estate of
Verdisson (1992) 4 Cal.App.4th 1127, 1137.)
        In addition, Probate Code section 21102, subdivision (c) states: “Nothing in this
section limits the use of extrinsic evidence, to the extent otherwise authorized by law, to
determine the intention of the transferor.” The Law Revision Commission’s “comment”
as to Probate Code section 21102 explains that subdivision (c) was added to the statute
“to make clear the admissibility of extrinsic evidence” for purposes of determining the
transferor’s intent as expressed in the instrument. (Rules of Construction for Trusts and
Other Instruments (Nov. 2001) 31 Cal. Law Revision Com. Rep. (2001) 167, 192.)
        Similarly, the statute of frauds does not categorically preclude the use of extrinsic
evidence. “ ‘ “The primary purpose of the Statute [of Frauds] is evidentiary, to require
reliable evidence of the existence and terms of the contract and to prevent enforcement
through fraud or perjury of contracts never in fact made.” ’ ” (Estate of Duke (2015) 61
Cal.4th 871, 889 (Duke).) “Once sufficient written evidence of an agreement is
presented, the evidentiary purpose is served, and extrinsic evidence is admissible to
clarify ambiguous terms and to reform the writing to correct a mistake, even when the
writing is intended to be a complete and exclusive statement of the parties’ agreement.”
(Ibid.) Similarly, for purposes of the statute of frauds with respect to trusts in real
property, the writing in question must describe the real property so that it can be
identified with reasonable certainty; but a description fulfills the test of reasonable
certainty if it furnishes the “means or key” by which the property may be identified, with
or without recourse to extrinsic evidence. (Beverage v. Canton Placer Mining Co. (1955)
43 Cal.2d 769, 774; Ganiats Construction, Inc. v. Hesse (1960) 180 Cal.App.2d 377,
384.)
        Moreover, in Duke, supra, 61 Cal.4th at p. 879, our Supreme Court explained that
admission of extrinsic evidence is permitted to correct errors in donative documents such
as trusts, and to identify and resolve ambiguities in donative instruments. (Duke, supra,

                                              24.
61 Cal.4th at pp. 887, 888.) The court may thus inquire into what the instrument was
intended to mean. (Civ. Code, § 3401; Prob. Code, § 21102, subd. (c); Ike v. Doolittle,
supra, (1998) 61 Cal.App.4th 51, 73 [“ ‘In interpreting a document such as a trust, it is
proper for the trial court … to consider the circumstances under which the document was
made so that the court may be placed in the position of the testator or trustor whose
language it is interpreting, in order to determine whether the terms of the document are
clear and definite, or ambiguous in some respect.’ ”].) “An ambiguity in a written
instrument exists when, in light of the circumstances surrounding the execution of the
instrument, the ‘ “written language is fairly susceptible of two or more constructions.” ’ ”
(Ike v. Doolittle, at p. 74, italics added.)
       Duke further held that “myriad circumstances exist in which California courts
appropriately admit evidence to establish a testator’s intentions.” (Duke, supra, 61
Cal.4th at pp. 888-889.) When a trust instrument contains some expression of the
settlor’s intent, which is ambiguous on account of a drafting error (albeit facially
unambiguous), the court may consider extrinsic evidence, including the testimony of the
lawyer who drafted the instrument, to resolve the ambiguity and give effect to the
settlor’s expressed intent. (Lissauer v. Union Bank and Trust Co. (1941) 45 Cal.App.2d
468, 472-473; see Ike v. Doolittle, supra, 61 Cal.App.4th at p. 74.) Extrinsic evidence is
therefore admissible to show actual intent. (Ike v. Doolittle, supra, at p. 73.) The trial
court applies the clear and convincing standard of evidence when reforming, pursuant to
its equitable powers, an ambiguous trust instrument to conform to the settlor’s intent, in
light of relevant extrinsic evidence. (Id. at pp. 69-71, 80.)
       In short, “extrinsic evidence as to the circumstances under which a written
instrument was made is admissible to interpret the instrument, although not to give it a
meaning to which it is not reasonably susceptible.” (Ike v. Doolittle, supra, 61
Cal.App.4th at p. 73.) “ ‘It is the intention of the trustor, not the trustor’s lawyer, which
is the focus of the court’s inquiry.’ ” (Id. at pp. 73-74.) On review of the trial court’s

                                               25.
interpretation of a document, the appellate court’s proper function is to give effect to the
intention of the maker of the document. (Ibid.; Siegel v. Fife (2015) 234 Cal.App.4th
988, 996 [when the evidence is undisputed and the parties draw conflicting inferences,
the court will independently draw inferences].)
       Pursuant to their broad equitable powers, probate courts may also consider
extrinsic evidence to correct a mistake in the expression of a testator’s intent in an
unambiguous instrument. (Duke, supra, 61 Cal.4th at p. 879; see Wilkin v. Nelson (2020)
45 Cal.App.5th 802, 809-810 [reformation “involves the exercise of the court’s equitable
powers”].) As indicated above, the probate court has authority to reform a testamentary
instrument when clear and convincing evidence supports the equitable reformation of the
document to conform to the testator’s intent. Thus, our Supreme Court held in Duke, “an
unambiguous will may be reformed to conform to the testator’s intent if clear and
convincing evidence establishes that the will contains a mistake in the testator’s
expression of intent at the time the will was drafted, and also establishes the testator’s
actual specific intent at the time the will was drafted.” (Duke, supra, 61 Cal.4th at p. 898,
italics added.)
       Duke explained: “In cases in which clear and convincing evidence establishes
both a mistake in the drafting of the will and the testator’s actual and specific intent at the
time the will was drafted, it is plain that denying reformation would defeat the testator’s
intent and result in unjust enrichment of unintended beneficiaries.” (Duke, supra, 61
Cal.4th at p. 890 [“the paramount concern in construing a will is to determine the
subjective intent of the testator”]; see Placencia v. Strazicich (2019) 42 Cal.App.5th 730,
741 [“the modern trend [is] toward favoring the decedent’s intent over formalities”];
Morgan v. Superior Court (2018) 23 Cal.App.5th 1026, 1039 [the testator’s intent is “the
all controlling factor”].) Furthermore, “no policy underlying the statute of wills supports
a rule that would ignore the testator’s intent and unjustly enrich those who would inherit



                                              26.
as a result of a mistake.” (Duke, supra, 61 Cal.4th at p. 896; see Wilkin v. Nelson, supra,
45 Cal.App.5th at pp. 810-811 (citing Duke).)
              (ii)    Analysis
       Here, the evidence presented at trial represented an echo chamber in which
multiple witnesses emphasized that Rommel consistently and repeatedly spoke of his
desire and intent to gift the entirety of his oil interests to Nicole. Rommel specifically
and repeatedly told Dustin that he intended to give Nicole his oil interests because Nicole
was on a fixed income, without a place to live, and he wanted to help her. Rommel also
specifically told Dustin the trust he wrote would give his oil interest to Nicole. In the
ongoing conversations with Dustin, Rommel did not draw any distinction between the oil
interests and the lease of those interests that produced the royalty payments; rather, he
talked about his oil assets as a unified interest. Just prior to his death, Rommel again told
Dustin that his oil assets were in his trust for Nicole.
       Kelley Brown testified that Rommel told her he was bequeathing his oil interests
and oil leases to Nicole. Bob Brown confirmed, when questioned about Specific Bequest
No. 9 in Schedule “A” to the trust, that Rommel had told him his mineral rights/oil leases
were to be distributed to Nicole Adams. Specifically, when Bob was asked whether he
understood from Rommel that Rommel’s mineral rights and oil leases were to go to
Nicole, he answered: “Nicole, yeah. That’s what he, [Rommel], told me about the
mineral rights.” Rommel’s attorney, Dake, testified that he did not discuss any separate
gift of the oil rights to any beneficiary, when he met with Rommel to discuss amendment
of Rommel’s original trust to include a bequest of his oil assets. There was no evidence
Dake asked Rommel whether Rommel had a different plan for disposition of the oil rights
or explained to Rommel that a bequest of the oil rights could or should be addressed
separately from the bequest of the oil leases that generated income in the form of monthly
royalty checks; Dake never raised the issue.



                                              27.
       Further, Bob Brown and Kelley Brown presented no evidence that Rommel
understood, for the purpose of post-death distribution, that the oil rights and oil lease
were separate and distinct items of property. As the probate court noted in its ruling,
Rommel was not an “ ‘oil man.’ ” He had spent his career working as a bookkeeper for
farmers, only inheriting the oil interests from a friend in 2011 when he was
approximately 90 years old.4
       Additionally, there is no dispute that Rommel intended to use the trust to dispose
of all his assets. Dustin testified that Rommel told him he wanted all his property
disposed of via his trust. Dustin further opined, based on his ongoing conversations with
Rommel, that Rommel had in fact included all his property in his trust. Bob Brown
testified that Rommel intended to distribute all his assets through his trust. Kelley Brown
testified she understood that all the items listed in Schedule “A” were assets of the trust
because Rommel told her so. Bob Brown further testified that the trust was the only
testamentary instrument prepared by Rommel to distribute his assets. Bob Brown and
Kelley Brown presented no evidence that Rommel intended to bequeath the oil interest to
someone else, or that he intended to make a lifetime transfer of the interests to some other
person or by some other instrument. On the contrary, the only evidence presented was
that he intended the interests—and the royalty payments they gave rise to—to be
distributed to Nicole after he died. Dustin testified Rommel wanted to help Nicole, he
wanted her to be able to afford a place to live.
       Finally, there is no dispute that the trust contained a number of drafting errors.
These errors were addressed during the testimony of attorney Dake, who acknowledged
that the trust document contained multiple errors, including denoting that the settlor
desired to benefit beneficiaries who were primarily his children, when Rommel had no

4      The record shows that Lucille Barkley executed a correcting quitclaim deed in
favor of Rommel in June 2011 (the correcting quitclaim deed corrected a quitclaim deed
from 2007). Thus, at best, Rommel inherited the oil interests at issue in 2007, when he
was in his 80s.

                                             28.
children. Schedule “A” itself contained multiple errors, with several references to
Rommel’s “Estate,” rather than to his trust.
          Given the evidence that (1) Rommel intended the trust to dispose of all his assets;
(2) Rommel meant for Nicole to receive his oil interest; (3) Dake acknowledged that he
never flagged for Rommel the point that the oil interests should be addressed separately
from the lease; and (4) the trust contained multiple drafting errors, the trial court correctly
determined there was clear and convincing evidence to the effect that Rommel intended
Specific Bequest No. 9 in Schedule “A” to the trust, i.e., the bequest of “all oil and gas
leases held in the Trust,” to include both the oil lease and the underlying oil interests or
rights.

II.       Probate Court’s Ruling that Co-Trustees, Bob Brown and Kelley Brown,
          Acted in Bad Faith
          The co-trustees challenge the probate court’s findings that they breached their
fiduciary duties as trustees of the amended trust and acted in bad faith when Kelley
Brown retained and cashed the royalty checks sent to Rommel by Termo Oil. We reject
the co-trustees’ contentions and affirm the probate court.

          A.     The Co-Trustees were not Entitled to Keep and Spend the Royalty
                 Payments Received After Rommel’s Death
          A trustee has a duty to administer the trust according to the trust instrument.
(Prob. Code, § 16000.) This duty requires the trustee to distribute trust assets to the
beneficiaries as mandated by the trust document. Further, a trustee has a fiduciary duty
to take, keep control of, and preserve trust property, as well as a duty to take reasonable
steps to enforce claims that relate to trust property. (Prob. Code, §§ 16006, 16010.) If
the trustee is aware of property that belongs to the trust, but title to or possession of the
property is held by another, the trustee has a duty to attempt to recover the property.
(Prob. Code, § 16006, 16010.) A trustee who fails to bring a claim to recover trust
property is in breach of his or her obligations and is subject to an action for surcharge.
(Purdy v. Johnson (1917) 174 Cal. 521, 529.)
                                               29.
       Here, Kelley’s trial and deposition testimony showed she deposited the oil
royalties into Rommel’s Citibank account, made distributions to herself from that account
(including proceeds from the royalty checks), and the account had nothing left in it
thereafter. The co-trustees were not entitled to keep and spend the royalty payments sent
to Rommel after he died in May 2013. First, Schedule “A’ of the trust expressly provides
that the lease that generated the payments was to be distributed to Nicole – there is no
language in the trust document to the effect that the lease or royalty payments were to be
distributed to the co-trustees or anyone else.
       Second, Special Bequest No. 6 of Schedule “A” specifies that “all costs and
expenses of administration of the Trust Estate” were to be paid from the Franklin account
that was bequeathed to Kelley (on this condition). Dustin reminded Kelley of this fact
when she told him she was using the royalty payments to pay attorney’s fees.
       The co-trustees contend that the lease was not a trust asset and therefore they
cannot be faulted for failing to distribute it and the attendant royalty payments to Nicole.
However, if the co-trustees did not consider the lease a trust asset, they had no fiduciary
authority over the funds that came from the lease, no beneficial interest in the funds, and
therefore no right to the spend the money on anything, including trust administration
expenses. They also had no right to deposit the royalty checks into the Citibank account
specifically bequeathed to Kelley in Schedule “A” and then distribute the money to
Kelley, which is what they did.

       B.     The Co-Trustees Acted in Bad Faith in Distributing the Royalty Funds to
              Kelley Brown
       Probate Code section 850 provides that any interested person may request the
court to order a conveyance or transfer of property under specified circumstances,
including where the decedent died in possession of, or holding title to, real or personal
property, and the property or some interest therein is claimed to belong to another.
Probate Code section 856, in turn, grants the probate court the power not only to order a


                                             30.
conveyance or transfer of the property in question to the person entitled thereto, but also
to grant other appropriate relief.
         Where a trustee is deemed to have acted in bad faith, Probate Code section 859
provides for recovery of twice the value of property taken by the trustee. (Hill v.
Superior Court (2016) 244 Cal.App.4th 1281, 1290 (Hill).) “The [Probate Code] section
859 penalty is imposed when an interested party establishes both that the property in
question is recoverable under section 850 and that there was a bad faith taking of the
property.” (Ibid.)
         A showing of bad faith under Probate Code section 859 does not require a
showing of malice. (Hill, supra, 244 Cal.App.4th at p. 1287.) Hill noted that “ ‘bad
faith’ can be many different things, depending on the context.” (Ibid.) Hill analogized
the concept of bad faith under Probate Code section 859 to bad faith in agency law, under
which an agent acts in bad faith when he enters into a contract on behalf of the principal
without having a good faith basis to believe he had the authority to do so. (Id. at p.
1288.)
         Other courts have found bad faith when a party acted “unreasonably or without
proper cause.” (Chateau Chamberay Homeowners Assn. v. Associated Internat. Ins. Co.
(2001) 90 Cal.App.4th 335, 347, italics omitted.) Bad faith may “ ‘consist of inaction,’ ”
including “ ‘lack of diligence and slacking off.’ ” (R.J. Kuhl Corp. v. Sullivan (1993) 13
Cal.App.4th 1589, 1602.)
         In the instant case, the trial record discloses substantial evidence of bad faith,
inaction, and unreasonable conduct on the part of the co-trustees. The co-trustees
admitted that Rommel told them the royalty payments were to be distributed to Nicole.
Bob Brown admitted that Rommel had shown him one of the royalty checks he received
on a monthly basis. Bob knew the royalty checks came every month, that they were sent
by the oil company, and that the oil company stopped sending the checks upon eventually



                                               31.
discovering that Rommel had passed away. Bob also testified that once the checks
ceased, the Citibank account ran empty.
       Kelly Brown testified she understood the assets listed in Schedule “A” of the trust,
were in the trust, and that the beneficiaries identified in the trust were to receive “certain
things.” Kelley further testified that Rommel specifically told her what he wanted to
happen with his oil interest via the trust. She also testified that Rommel gave her a copy
of a check stub which she knew as related to Specific Bequest No. 9 (the oil and gas
leases) of Schedule “A.” Kelley admitted receiving the royalty checks until 2016. She
indicated the administration of the trust concluded in 2013 but she continued to receive,
deposit, and distribute to herself the monthly royalty checks, until 2016, some 30 checks.
She stated she deposited the checks into Rommel’s Citibank account, paid bills, and
distributed the balance of the funds to herself.
       In addition, Kelley recalled the checks were from the Termo Company and were
made out to Rommel, individually. Although she claimed not to know what the checks
were for, Kelley admitted she never investigated the basis for the checks, the reason why
the Termo Company was sending a check every month, or the nature of the Termo
Company. Yet the royalty checks issued after Rommel’s death identified the name and
address of the oil company, “The Termo Company,” and also mentioned the words “oil”
and “lease” on the remittance statement. Moreover, the co-trustees did not refute
Dustin’s testimony that he made 50 to 100 phone calls to them after Rommel died to ask
them about the royalty payments that all concerned understood Rommel had left to
Nicole.
       After Dustin initiated the present case, the court ordered the co-trustees to file an
accounting with the court. Kelley testified that the accounting prepared on her behalf
showed she made distributions to herself from the Citibank account into which she
deposited the royalty payments. The co-trustees’ accounting showed they collected
royalty payments totaling $21, 266.01 from July 2013 through December 2015. During

                                              32.
this period, they distributed $30,200 to Kelley from the Citibank account. The co-
trustees also admitted to paying trust administrative expenses from the Citibank account,
notwithstanding the trust’s explicit instruction that all administrative expenses were to be
paid out of the Franklin account.
       Dustin argues the evidence shows the co-trustees “readily conceded their own
malfeasance. They knew what the royalty checks were for, they knew they had no claim
to them and yet they distributed the money to [co-trustee] Kelley Brown who, under
either side’s theory of the case, had no right to the funds.” Dustin also argues: “[The co-
trustees’] bad faith was further demonstrated by their conduct in the litigation. [Co-
trustee] Kelley Brown refused to appear for her deposition. She failed to produce the
documents requested of her during the discovery phase. [Co-trustee] Bob Brown did the
same and, ultimately, Dustin was required to bring a motion to compel both [the co-
trustees’] attendance at deposition and their production of documents, which the court
granted.” Dustin further contends: “[The co-trustees] also failed to produce an
accounting ordered by the court, and the court had to order them, again, to account for
their administration of Mr. Rommel’s trust.” Dustin’s contentions are well taken.
       At trial, Kelley suggested that her actions in relation to the trust and the royalty
payments were approved by attorney Dake. This deflection of responsibility does not
assist the co-trustees. Article Seven, section 7.25 of the trust instrument makes clear that
the co-trustees may hire professionals to assist them, but that the co-trustees can
nevertheless be held liable for the acts of a delegee or employed professional if the
trustee made the delegation, or employed the professional, in bad faith, or the trustee is
considered “grossly negligent or such action constitutes willful misconduct, or the
Trustee had actual knowledge of facts which might reasonably be expected to put the
Trustee on notice of such acts or omissions.”
       Here, the co-trustees knew from Rommel himself that he intended the royalty
payments to go to Nicole. The co-trustees also knew the royalty payments were not

                                             33.
gifted to either of them; Rommel bequeathed other assets to them in Schedule “A.”
Furthermore, the co-trustees knew that all administrative expenses of the trust were to be
paid out of the Franklin account. Nowhere in the trust was any discretion or authority
granted to the co-trustees to use the royalty payments for administrative expenses or to
distribute any part of the payments to either one of them. Moreover, neither co-trustee
testified that attorney Dake authorized them to distribute the royalty payments to Kelley.
Co-trustees therefore had knowledge of ample facts that placed them on notice that
Dake’s advice was incorrect, they had no right to use the royalty payments to pay
administrative expenses, and they had no right to distribute any part of the royalty funds
to Kelley.
       The co-trustees’ argument that they could not have acted in bad faith because they
lacked title to the lease is unavailing. The lack of title in their names did not prevent the
co-trustees from exercising complete control over the royalty payments generated by the
lease: every month for nearly three years, they deposited the royalty checks, which were
payable to Rommel, into the Citibank account, distributed the royalty funds to Kelley,
and paid trust administrative expenses out of the account. The co-trustees offered no
explanation why they simply did not write checks to Nicole and, later, to Dustin, for the
amount of the royalty payments. The co-trustees also offered no explanation why they
did not file a petition under Probate Code section 850 or 17200 to confirm record title to
the oil and gas lease was held by them, as co-trustees, so they could then transfer title to
Nicole.
       Probate Code section 859 states that if a court finds that a person has in bad faith
“wrongfully taken, concealed, or disposed of property belonging to a … trust, or the
estate of a decedent … the person shall be liable for twice the value of the property
recovered by an action under this part.” (Italics added.) As noted, the Probate Code
section 859 penalty is imposed when an interested party establishes both that the property
in question is recoverable under Probate Code section 850 and that there was a bad faith

                                             34.
taking of the property. (Estate of Kraus, supra, 184 Cal.App.4th at p. 112.) “[E]vidence
of a defendant’s financial status is not essential to the imposition of the statutory
penalties, and financial inability to pay is a matter to be raised in mitigation.” (Id. at p.
118.)
        Here, based on the evidence presented, including the co-trustees’ own accounting,
as well as the record of payments made by the Termo Company, the trial court
determined the total amount of the misappropriated royalty payments and found such
amount was recoverable under Probate Code section 850. The trial court further found
the co-trustees had acted in bad faith. The court therefore had authority under Probate
Code section 859 to impose double damages. The judgment for double damages under
Probate Code section 859 is affirmed.
III.    Miscellaneous Issues
        As for the remaining issues raised by Bob Brown and Kelley Brown, we find no
merit to them and need not further address them.
                                       DISPOSITION
        The judgment is affirmed. Dustin Cockren is awarded costs on appeal.



                                                                                    SMITH, J.
WE CONCUR:



HILL, P. J.



FRANSON, J.




                                              35.